Citation Nr: 1336411	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss, in excess of 10 percent. 

2.  Entitlement to an increased disability rating for arteriosclerosis with hypertension in excess of 10 percent. 

3.  Entitlement to a compensable disability rating for adhesive otitis media. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for memory loss, including as secondary to service-connected arteriosclerosis with hypertension.

6.  Entitlement to service connection for glaucoma, including as secondary to service-connected arteriosclerosis with hypertension.

7.  Entitlement to service connection for erectile dysfunction, including as due to herbicide exposure and as secondary to service-connected arteriosclerosis with hypertension.

8.  Entitlement to service connection for asthma.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1964 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the RO in Seattle, Washington, sent under cover letter from the RO in Oakland, California.  Original jurisdiction over the claims file has since been transferred to the RO in Portland, Oregon. 

The Veteran and his son presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Portland, Oregon, in December 2011.  A transcript of the hearing is associated with the claims file.  At the Board hearing, the Veteran testified that he was no longer represented in his appeal and was continuing pro se.

The issues on appeal were previously remanded by the Board in April 2012 for further evidentiary development of requesting outstanding Social Security Administration (SSA) disability records and service treatment records.  The Board also remanded the claims in order to obtain VA examinations to assist in determining the nature and etiology of the service connection claims, and to ascertain the current level of severity of the increased rating claims.  The RO made reasonable efforts to comply with the Board's remand directives and the claims were readjudicated in an August 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for VA examinations that were necessary to evaluate the increased rating claims for bilateral hearing loss, arteriosclerosis with hypertension, otitis media, and for a TDIU.

2.  The Veteran does not have a currently diagnosed memory loss disorder.  

3.  The Veteran has currently diagnosed glaucoma, erectile dysfunction, and asthma.

4.  Currently diagnosed glaucoma, erectile dysfunction, and asthma are not etiologically related to service or caused or aggravated by service-connected arteriosclerosis with hypertension.
CONCLUSIONS OF LAW

1.  The claim for an increased disability rating for bilateral hearing loss in excess of 10 percent is denied based on the Veteran's failure to report for the necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.655(b) (2013).

2.  The claim for an increased disability rating for arteriosclerosis with hypertension in excess of 10 percent is denied based on the Veteran's failure to report for the necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.655(b) (2013).

3.  The claim for a compensable disability rating for adhesive otitis media is denied based on the Veteran's failure to report for the necessary VA examination.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.655(b) (2013).

4.  A TDIU is denied based on the Veteran's failure to report for the necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.655(b), 4.16 (2013).

5.  The criteria for service connection for memory loss, including as secondary to service-connected arteriosclerosis with hypertension, have not been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 

6.  The criteria for service connection for glaucoma, including as secondary to service-connected arteriosclerosis with hypertension, have not been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 

7.  The criteria for service connection for erectile dysfunction, including as due to herbicide exposure and as secondary to service-connected arteriosclerosis with hypertension, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013). 

8.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  Id. 

As explained in detail below, the Board has denied the claims for an increased rating for bilateral hearing loss, arteriosclerosis with hypertension, otitis media, and for a TDIU on the basis that the Veteran failed, without good cause, to appear for VA medical examinations that were necessary to decide the issues.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  

As the Board has denied the claims as a matter of law, the notice and assistance provisions of the VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the service connection claims for memory loss, glaucoma, erectile dysfunction, and asthma, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Id. 

The Board finds that the VCAA notice requirements have been satisfied by an August 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show a current disability, a disease or injury in service, and evidence of a nexus between the post-service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The VCAA notice letter also included a discussion on establishing service connection on a secondary basis and as due to herbicide exposure.  As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  For these reasons, the Board finds that the VCAA duties to notify the Veteran have been met.
The Board also finds that the VCAA duties to assist the Veteran have been met.  The record in this case includes service treatment records, VA treatment records, SSA disability records, and the December 2011 hearing transcript.  

The Board notes there are missing service treatment records in this case.  The Board has applied a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Further, the Board remanded this case in April 2012 in order to afford the Veteran VA examinations for the increased ratings and service connection claims currently on appeal.  See 38 C.F.R. § 3.159(c)(4).  The RO notified and attempted to schedule the Veteran for VA examinations; however, when contacted, the Veteran refused the examinations.  To date, the Veteran has not shown good cause for his refusal to attend the VA examinations.

Because of the failure to participate in the examinations, VA was unable to develop potentially favorable evidence regarding the current severity of his service-connected disabilities and was unable to obtain medical nexus opinions for the service connection claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim).  For these reasons, including the failure to participate in the VA examination, the Board finds that no further action is necessary to meet the requirements of the VCAA, and the Board will decide the service connection claims based on the evidence of record.  See 38 C.F.R. § 3.655.  

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2013).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Increased Ratings and TDIU

The service-connected bilateral hearing loss and arteriosclerosis with hypertension disabilities are currently rated as 10 percent disabling.  The adhesive otitis media disability is currently rated as noncompensable.  In July 2007, the Veteran filed a claim for increase for all service-connected disabilities, contending that the disabilities had worsened.  Further, during the December 2011 Board hearing, the Veteran indicated that he was unable to acquire employment due to his service-connected hearing loss disability. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence does not demonstrate that the service-connected disabilities have worsened in severity.  In order to assist in determining the current level of severity for the service-connected disabilities, the Veteran was initially scheduled for a VA examination in November 2007.  The Veteran failed to report for the scheduled November 2007 VA examinations due to a conflict over the location of the examinations.  At the December 2011 Board hearing, the Veteran testified that, if given the opportunity to be examined regarding his claims, he would appear for any such examinations.  

Thereafter, and pursuant to the Board's April 2012 remand directive, the RO attempted to schedule the Veteran for VA examinations to determine the severity of the service-connected disabilities, and to determine whether the service-connected disabilities rendered him unable to secure or follow substantially gainful occupation; however, the Veteran refused the examinations when contacted for scheduling.  See March 2013 C&P examination notation in Virtual VA electronic claims file.

Upon review of the record, to include the Virtual VA electronic claims file, the Board finds no indication that the Veteran has attempted to reschedule or otherwise provide good cause for his refusal to appear for the examinations.  As stated above, VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655(a) and (b).  The Board notes that a TDIU claim is an increased-rating claim.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record); see also Hurd v. West, 13 Vet. App. 449 (2000).

The Board finds that the scheduled VA examinations were necessary to decide the claims for increase for bilateral hearing loss, arteriosclerosis with hypertension, adhesive otitis media, and a TDIU.  As the Veteran, without good cause, refused to report for the scheduled VA examinations, and as entitlement to a higher or compensable rating for his service-connected disabilities, to include a TDIU, cannot be established without a current VA examination, the claims are denied.  
38 C.F.R. § 3.655.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of memory loss, glaucoma, erectile dysfunction, and asthma are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. " Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Memory Loss

During the December 2011 Board hearing, the Veteran testified that his memory loss, which purportedly began around 1972 (after service separation), was due to medications associated with the service-connected arteriosclerosis with hypertension disability.  The Veteran further testified that he believed he had dementia.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran does not have a current memory loss disability, to include dementia.  Available service treatment records are absent for any complaints, diagnosis, or treatment for a memory loss disorder.  Further, although a service separation examination is not of record, the Veteran was afforded a VA examination in August 1968, only three months after service separation, in connection with his claims for service connection for hearing loss, otitis media, ruptured ear drum, and loss of some sight in left eye.  The Veteran did not report any memory loss symptoms during the August 1968 VA examination and a memory loss diagnosis was not rendered.  

Post-service VA and treatment records and SSA disability records do not demonstrate a diagnosis for a memory loss disorder.  See April 2010 SSA disability determination showing that the Veteran was afforded SSA disability benefits for osteoarthrosis and visual disturbances. 

Further, although the Veteran is competent to relate some symptoms that may be associated with memory loss, he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorders involving memory loss, to include dementia.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Memory loss disorders, to include dementia, are medically complex diseases with complicated and sometimes unknown physical and/or psychiatric etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  As noted in Dorland's Medical Dictionary, the most common cause of dementia is Alzheimer disease; others include cerebrovascular disease, central nervous system infection, brain trauma or tumors, vitamin deficiencies, anoxia, metabolic conditions, endocrine conditions, immune disorders, prion disease, Wernicke-Korsakoff syndrome, normal-pressure hydrocephalus, Huntington chorea, multiple sclerosis, and Parkinson disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 485 (32nd ed. 2012).  In this case, the Veteran is not shown to have the knowledge, training, or experience to differentiate all possible etiologies of the purported memory loss disorder. 

For these reasons, the Board finds that the evidence of record, both lay and medical, does not demonstrate a current diagnosis of disability accounting for memory loss.  Accordingly, in the absence of proof of a present disability, there can be no valid claim, to include a claim for secondary service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  As such, the Board finds that service connection for memory loss, to include as secondary to service-connected arteriosclerosis with hypertension, is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Glaucoma, Erectile Dysfunction, and Asthma

The Veteran contends that currently diagnosed glaucoma is related to service-connected arteriosclerosis with hypertension disability.  See Veteran's July 2007 claim for VA compensation benefits.  Alternatively, during the December 2011 Board hearing, the Veteran testified that diagnosed glaucoma was related to service, to include headaches purportedly endured during service.

In the December 2011 Board hearing, the Veteran asserted that service connection for erectile dysfunction was warranted as this disorder was secondary to his service-connected hypertension, and/or medications taken to treat hypertension. Alternatively, the Veteran maintains that diagnosed erectile dysfunction is related to exposure to Agent Orange during his service in Vietnam.

The Veteran also testified that asthma began in boot camp, and was also triggered by medications given to him following ear surgery in service.  In addition, the Veteran suggested in testimony that his asthma may be related to a tuberculosis tine test to which he had a bad reaction.

At the outset, the Board finds that the Veteran has currently diagnosed glaucoma, erectile dysfunction, and asthma.  In a VA treatment record dated March 2006, it was noted that the Veteran was diagnosed with glaucoma and asthma in October 2003 and erectile dysfunction in October 2001.

Further, although the Veteran maintains that currently diagnosed erectile dysfunction may be related to herbicide exposure in service, the Board finds that, while the Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to herbicide agents during service, erectile dysfunction is not among the diseases listed under 38 C.F.R. § 3.309(e) for which presumptive service connection based on herbicide exposure is available; therefore, there is no basis for a presumptive grant of service connection for erectile dysfunction.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claim on a direct basis.  See Combee, 34 F.3d at 1043-1044.

Although currently diagnosed with glaucoma, erectile dysfunction, and asthma, the Board finds that the weight of the evidence of record demonstrates that these disorders are not related to service and are not caused or aggravated by the service-connected hypertension disability.  In this regard, service treatment records are negative for any complaints, diagnosis, or treatment for glaucoma, erectile dysfunction, or asthma during service.  A finding of good vision was noted in a service treatment record dated October 1967.  Normal chest x-rays were noted in January 1967, May 1967, October 1967, November 1967, and December 1967.  A normal chest examination, conducted on October 13, 1967, is also of record.  


Further, in the August 1968 VA examination report, the VA examiner found that the Veteran's pupils were equal, normal, and reacted to light.  Vision was within normal limits at 20/20 bilaterally.  Glaucoma, erectile dysfunction, or asthma were not noted during the August 1968 VA examination report.  The Board finds that this evidence weighs against a finding that glaucoma, erectile dysfunction, and asthma were incurred or related to service.

Post-service records reveal treatment for a vitreous hemorrhage in the right eye in August 1995; however, the Veteran was first diagnosed with glaucoma in October 2003, more than three decades after service separation.  Asthma and erectile dysfunction were also diagnosed over 30 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (stating the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of psychiatric symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  The Board finds that this evidence is one factor that further weighs against a finding that glaucoma, erectile dysfunction, and asthma are related to service. 

The Board next finds that currently diagnosed glaucoma, erectile dysfunction, and asthma are not etiologically related to service, or caused or aggravated by the service-connected arteriosclerosis with hypertension disability.  Although post-service treatment records reflect diagnoses and continued treatment for glaucoma, erectile dysfunction, and asthma, these treatment records have not related these disorders to service or to arteriosclerosis with hypertension.  SSA disability records also do not demonstrate a relationship between service and currently diagnosed glaucoma, erectile dysfunction, or asthma.


In order to assist in determining whether a relationship existed between service and currently diagnosed glaucoma, erectile dysfunction, and asthma, to include as due to service-connected arteriosclerosis with hypertension, the Board remanded the 
matter in April 2012 for a VA medical opinion; however, the Veteran refused such examination without good cause.  As such, the Board finds that there is no competent evidence of record that supports a finding of a relationship between currently diagnosed glaucoma, erectile dysfunction, and asthma and service, or as secondary to service-connected arteriosclerosis with hypertension.

In making this determination, the Board has considered the Veteran's statements purporting to relate glaucoma, erectile dysfunction, and asthma to service or to the service-connected arteriosclerosis with hypertension disability; however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of glaucoma, erectile dysfunction, and asthma.  See Kahana, 
24 Vet. App. at 437.  Glaucoma, erectile dysfunction, and asthma are medically complex diseases because of their multiple possible etiologies, and they manifest symptomatology that overlap with other disorders.  The Veteran has not shown, and the record does not otherwise suggest, that he has the knowledge, training, or experience to render an opinion as to the etiology of currently diagnosed glaucoma, erectile dysfunction, or asthma.

For the reasons stated above, the record does not contain a competent nexus opinion relating glaucoma, erectile dysfunction, and/or asthma to service or to service-connected arteriosclerosis with hypertension.  The Board finds that a preponderance of the evidence is against the claims for service connection for glaucoma, erectile dysfunction, and asthma, including as secondary to arteriosclerosis with 

hypertension, and the claims must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating for bilateral hearing loss in excess of 10 percent is denied. 

An increased disability rating for arteriosclerosis with hypertension in excess of 
10 percent is denied. 

A compensable disability rating for adhesive otitis media is denied. 

A TDIU is denied.

Service connection for memory loss, including as secondary to arteriosclerosis with hypertension, is denied.

Service connection for glaucoma, including as secondary to arteriosclerosis with hypertension, is denied.

Service connection for erectile dysfunction, including as due to herbicide exposure and as secondary to arteriosclerosis with hypertension, is denied.

Service connection for asthma is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


